Citation Nr: 0704146	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-02 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a heart condition, 
including as secondary to the service-connected right and 
left knee disabilities.

3.  Entitlement to service connection for depression, 
including as secondary to the service-connected right and 
left knee disabilities.

4.  Entitlement to an increased evaluation for the residuals 
of torn medial collateral ligament with instability in the 
left knee, currently evaluated as 10 percent disabling.

5.  Entitlement to an initial evaluation greater than 10 
percent for degenerative joint disease of the left knee, 
status post arthrotomy.

6.  Entitlement to an initial evaluation greater than 10 
percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
November 1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in April 2003 and July 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in December 2006.  A transcript of the hearing has 
been made and is associated with the claims file

The issues of entitlement to service connection for a heart 
condition and depression, including as secondary to the 
service-connected right and left knee disabilities, and to 
entitlement to an increased evaluation and higher initial 
evaluations for the evaluations assigned to the right and 
left knee disabilities addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's tinnitus is likely attributable to service 
secondary to the noise exposure sustained therein.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, tinnitus was incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103 and 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  Given the favorable outcome of the 
veteran's claim for service connection for tinnitus, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

I.  Service Connection

The veteran claims service connection for tinnitus.  He 
testified that he was exposed to acoustic trauma in his 
military occupational specialty (MOS) as an ammunition 
technician. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Service medical records show no complaints or findings of 
hearing loss or tinnitus during service.  

In March 2003 and 2004, and June 2004, the veteran underwent 
audiological VA examination.  None of the examinations were 
conducted with review of the veteran's claims file.  The 
veteran reported a history of exposure to acoustic trauma 
during active service working with explosives, weapons, 
ammunition, and with explosive ordnance disposal teams.  The 
veteran also reported post-service exposure to such noises as 
engines, fork lifts, lawn mowers, and generators, and that he 
was employed as a warehouse manager for about six years.  The 
examiners noted a history positive for noise exposure during 
and after active service without hearing protection.  The 
reports reflect that the veteran reported he was unable to 
pinpoint the onset of his tinnitus.  In March 2003, he 
reported hearing ringing in his ears one or two times a 
month, with periods as great as two months in between.  In 
June 2004, he asserted that the tinnitus had worsened in the 
last two years.

In March 2003, the examiner observed that tinnitus is a 
subjective complaint with no objective means of documenting 
its presence or absence.  Noting that the onset was so ill-
defined and that the veteran reported experiencing tinnitus 
infrequently, it could not be etiologically related to any 
incident or condition in his military life.  However, the 
examiner opined that the veteran's history of military and 
civilian noise exposure, which the examiner described as 
significant, may have contributed to the veteran's hearing 
loss.

In April 2003, apparently according the veteran the benefit 
of the doubt, the RO granted service connection for hearing 
loss, evaluating the disability as noncompensable, effective 
in August 2002.  

However, in the June 2004 examination report, the examiner 
opined that military noise exposure was less than likely the 
cause of the veteran's hearing loss or tinnitus.  Rather, the 
examiner noted the tinnitus was due to a medical condition, 
but did not identify what condition.  

As above noted, the veteran testified before the undersigned 
Veterans Law Judge in December 2006.  During this hearing, 
the veteran testified that, as part of duties associated with 
his MOS as an ammunition technician, he worked with explosive 
ordnance and disposal teams, and with weapons, and was 
exposed to acoustic trauma, such as weapons firing and 
detonations, on a regular basis.  He testified that he 
experienced a constant ringing in his ears that had its onset 
during service, causing him to request transfer to recruiting 
duties.  However, the transfer did not alleviate the tinnitus 
and the sense of ringing in his ears has continued to the 
present.  The Board finds the veteran's testimony to be 
highly credible.

The Board has reviewed the records before it and finds that 
the veteran's testimony is consistent with the record.  
Available service personnel records reflect that the 
veteran's primary MOS was as an ammunitions technician 
throughout his active service, and that he attained the rank 
of staff sergeant.  It is therefore entirely reasonable, if 
not probable, that his exposure to acoustic trauma was both 
frequent and regular, and intense.  In addition, in his 
notice of disagreement in August 2004, the veteran's 
representative clarified that the veteran stated he meant to 
express to the VA that his tinnitus had worsened in the last 
two years, but did not intend to indicate that it began in 
the last two years.  It was his assertion, rather, that his 
tinnitus has been present since active service and has 
worsened in recent years.

As to the June 2004 VA examiner's opinion that neither 
hearing loss nor tinnitus are likely the result of the 
veteran's active service, the Board observes that the 
examination was not conducted with review of the claims file, 
and the examiner did not identify the medical condition to 
which she attributed the veteran's tinnitus.  None of the VA 
audiology examinations were conducted with review of the 
claims file.  Yet the June 2004 report noted that hearing 
loss had been present for 27 years, and was not due to injury 
but occurred following exposure to loud noise while in the 
military.  This places the onset of hearing loss in 1977, 
during active service.  Notwithstanding, this examiner opined 
that the hearing loss, as well as tinnitus, was not the 
result of active service-an opinion that is inconsistent 
with the balance of the examination report.  The examiner 
provides no reasons and bases for her opinion and, given that 
it was conducted absent review of the claims file, the Board 
is compelled to find the June 2004 opinion to be of little 
probative value.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  

The Board has considered the evidence before it and notes 
that the March 2003 examiner's observation that there is no 
objective means to document the presence or absence of 
tinnitus.  The same examiner opined that the veteran's 
history of significant military and civilian noise exposure 
may have contributed to the veteran's hearing loss, and on 
the basis of his opinion viewed with the totality of the 
evidence, the RO ultimately granted service connection for 
hearing loss.  The Board finds that the record presents no 
reason to view the claim for tinnitus differently.

In light of the all the evidence of record and resolving 
doubt in favor of the veteran, the Board finds that the 
veteran has established that he has tinnitus which originated 
in service.  See 38 C.F.R. § 3.102.  Thus, the evidence 
supports a grant of service connection for tinnitus.  
 

ORDER

Service connection for tinnitus is granted.


REMAND

The veteran also seeks entitlement to service connection for 
a heart condition and depression, and to an increased and 
higher evaluations for the disability ratings assigned his 
left and right knee disabilities.

The veteran testified before the undersigned Veteran's Law 
Judge that he has received treatment for claimed his service-
connected disabilities from private health care providers, 
and for his service-connected disabilities from the VA.  The 
most recent private treatment records present in the claims 
file are dated in 2002.  No treatment records from VA are 
present, although the record contains a list of appointments 
at the VA Medical Center (VAMC) in Houston.  Further attempts 
to obtain these records must be made.

In addition, the veteran and his representative testified 
that veteran was medically retired from employment with the 
U.S. Postal Service (USPS) due to his bilateral knee 
disability, and that he has been found disabled by the Social 
Security Administration (SSA) as a result of his depression 
and bilateral knee disability.  These records must be 
obtained.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. 
Gober, 14 Vet. App. 110 (2000), the Court held that VA has 
the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists.  This would include a decision from the SSA, as well 
as the USPS. Accordingly, the veteran's SSA records and USPS 
records should be obtained.

Finally, the Board observes that the veteran's private 
treating physician, Chung Tai Hu, M.D., submitted a statement 
in May 2004, offering his opinion that stress and obesity 
from not being able to exercise has caused the veteran's 
coronary artery disease and bypass surgery, and that the 
service-connected knee disability has caused the veteran to 
be depressed.  Dr. Hu's opinion raises the possibility that 
the veteran's service connected right and left knee 
disabilities have caused or aggravated his heart condition 
and depression.  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not constitute sufficient 
evidence aggravation unless the underlying condition 
worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran is given all 
appropriate VCAA notice concerning his 
claims.  In particular ensure that 
appropriate VCAA notice is given the 
veteran concerning secondary claims for 
service connection based on 38 C.F.R. 
§ 3.310 (2006) or Allen, supra.

2.  Obtain any and all treatment records 
from VAMC Houston, Texas, and any other 
VAMC the veteran may identify.  Perform 
any and all follow-up required.

3.  Obtain any and all treatment records 
from the veteran's private treating 
health care providers, to include Dr. 
Chu, and Drs. David Edelstein, Hong 
Nguyen, Mark Franklin, and Sherif F. 
Naqueh of Houston, Texas.  Perform any 
and all follow-up required.

4.  Request that SSA furnish a copy of 
the decision in which the veteran was 
found to be disabled, and any and all 
supporting medical evidence.

5.  Request any and all information from 
the USPS concerning the determination to 
retire the veteran from employment due to 
medical disability and any and all 
supporting medical evidence.

6.  If further examination of the veteran 
is required, make arrangements for the 
veteran to be afforded appropriate 
examinations to obtain the necessary 
opinions.  All indicated tests and 
studies should be performed, and the 
claims folder, including all newly 
obtained evidence, the veteran's 
testimony before the undersigned Veterans 
Law Judge, and a copy of this decision 
and remand, must be sent to the examiners 
for review. 

Concerning the claims for service 
connection, the examiner should be asked 
to answer the following questions:

A	Is it as likely as not that the 
veteran's currently diagnosed heart 
condition and acquired psychiatric 
disorder is in any way the result of 
his service-connected right and left 
knee disabilities?

B	In the alternative, is it as likely 
as not that the service-connected 
right and left knee disabilities 
have, in any way, aggravated the 
currently diagnosed heart condition 
and acquired psychiatric disorder?

If the answer to this question is in 
the positive, the examiner is further 
requested to determine the degree of 
aggravation caused by the service-
connected right and left knee 
disorders in terms of percentage of 
aggravation, to as precise a degree as 
possible, and to identify any and all 
bases for his or her opinions.  

C	Finally, in the alternative, is at 
as likely as not that the currently 
diagnosed heart condition and 
acquired psychiatric disorder is in 
any way the result of the veteran's 
active service, or any incident 
thereof?

The examiner is requested to make 
reference to Dr. Hu's opinion, and to 
identify any and all bases for his or 
her opinion(s).  If the examiner 
cannot offer the requested opinion(s), 
it is requested that the examiner so 
state.

6.  After completion of the above, and 
any additional development deemed 
necessary, readjudicate the veteran's 
claims on appeal with application of all 
appropriate laws and regulations, 
including 38 C.F.R. § 3.310 and Allen, 
supra, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, furnish 
him with a SSOC and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


